Title: To Benjamin Franklin from Humphry Marshall, 28 May 1770
From: Marshall, Humphry
To: Franklin, Benjamin


Esteemed Friend
Chester County Pensilvania the 28thof the 5th mo 1770
I Recieved thy favour of the 18th. of the 3d mo. Last In Which thou informs me that “The Nation Seems Besotted With the Fancy that We Cannot Possily Do Without them, and must of Course Comply at Last.” I am almost ready to Doubt that our merchants Will not hold out Long Enough tho’ there Seems Spirit and Resolution Enough in Some of them to Do it. But there is Somany Weaklings and Such that have had no other Way to Get a livelyhood and So loath to turn their hands to any other Employments that its Hard to Judge What Will Be the Event. But I may Inform thee that there appears a Spirrit of Industry among the People Both in our Province maryland, and Virginia I having Lately Been through Part of Both of them Provinces, and had an oppertunity of Conversing With the People, on that Subject. Our people Seems to make a great Noise about raising Silk how it will turn out I Know not. But I think not very Well this Season because We have had a severe frost So late this Spring as to kill the first Shooting of the Budds of our Mulberry. I am Greatly obliged to thee for thy Complying With my request to thee Concerning the Getting and Sending me a Small reflecting Telescope Which I have Received in Good order With the other Instruments, for [which] I Look on my Self much Indebted to thee and highly Favoured and Gratefully acknowledge the Kindness, and if it Should Ever be in my Power to oblidge thee as much I hope I Shall Do it With Pleasure. Thou Will its Possible Reccieve Later accounts than mine by the Same Vessells by my Living Distant from the City hath not an opportunity to Write So late [as] the people Who Live in the City. The inhabitants in the City at this time Seems to Be resolute to not import till the Whole affairs of Duties is taken off. I hope they Will Continue in their Resolutions. I Like wise hope that although the Duties Should be all taken of that there Will Be Such a Spirit of resentment Raised in the people of America against Being Brought under Slavery to a British Ministry, that Would impose Burdens on them; that they Won’t Easily forget it But remember to be Industrious to Manifacture Every article that they Conveniently Can that is Necessary for their own Consumption; By the Latest accounts We have yet from your Side there Seems to be Great Confusion amongst the Great ones in England it’s well if matters Settles [down?] Without Some Blood being Shed on the one Side or the other. Thy Real Well Wisher in Haste
Hump. Marshall
 
Addressed: To / Benjamin Franklin / in London / per Favour of / Capn. Sparkes
Endorsed: May 28. 1770  Humphry Marshal
